                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DEARREA KING,

              Plaintiff,

                                               Civil Action 2:18-cv-01060
       v.                                      Judge Edmund A. Sargus
                                               Chief Magistrate Judge Elizabeth P. Deavers

CITY OF COLUMBUS, et al.,

              Defendants.

                                           ORDER

       For good cause shown, Defendants City of Columbus’ and Bryan Mason’s Motion for

Leave to Depose A Person Confined in Prison (ECF No. 100) is GRANTED pursuant to Federal

Rule of Civil Procedure 30(a)(2)(B). Accordingly, Defendants City of Columbus and Bryan

Mason may depose Third-Party Defendant Jaronn Collins at the Franklin County Correction

Center II, 2460 Jackson Pike, Columbus, OH 43223, on February 7, 2020, at 9:00 a.m., on such

terms and conditions as the institution may impose.

       IT IS SO ORDERED.


Date: January 16, 2020                          /s/ Elizabeth A. Preston Deavers
                                            ELIZABETH PRESTON DEAVERS
                                            CHIEF UNITED STATES MAGISTRATE JUDGE
